Case: 1:20-cv-01666 Document #: 11 Filed: 03/10/20 Page 1 of 3 PagelD #:105

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ART ASK AGENCY,
Case No.: 20-cv-1666
Plaintiff,

Judge: Steven C. Seeger
V.
Magistrate Judge: Maria Valdez
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED

ON SCHEDULE A HERETO,

Ne Nee Ne Ne ne Ne Se” Nee Nee ee ee ee ee” eee”

Defendants.
PLAINTIFF’S EX PARTE MOTION FOR ENTRY OF A TEMPORARY RESTRAINING
ORDER, INCLUDING A TEMPORARY INJUNCTION, A TEMPORARY TRANSFER
OF THE DEFENDANT DOMAIN NAMES, A TEMPORARY ASSET RESTRAINT,
EXPEDITED DISCOVERY, AND SERVICE OF PROCESS BY EMAIL AND/OR
ELECTRONIC PUBLICATION

Plaintiff ART ASK AGENCY (‘Plaintiff’) seeks entry of an ex parte temporary
restraining order, including a temporary injunction against Defendants enjoining the
manufacture, importation, distribution, offering for sale, and sale of Counterfeit ANNE STOKES
Products, a temporary transfer of the Defendant Domain Names, a temporary asset restraint,
expedited discovery, and service of process by email and/or electronic publication in an action
arising out of 15 U.S.C. § 1114; Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); and the
Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510. A Memorandum of Law in

Support is filed concurrently with this Motion.
Case: 1:20-cv-01666 Document #: 11 Filed: 03/10/20 Page 2 of 3 PagelD #:106

Dated: March 10, 2020

Respectfully submitted,

By:

s/Michael A. Hierl

Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza

70 W. Madison Street, Suite 4000
Chicago, Illinois 60602

(312) 580-0100 Telephone

(312) 580-1994 Facsimile

mhierl@hsplegal.com

Attorneys for Plaintiff
Art Ask Agency
Case: 1:20-cv-01666 Document #: 11 Filed: 03/10/20 Page 3 of 3 PagelD #:107

CERTIFICATE OF SERVICE

 

The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Motion was filed electronically with the Clerk of the Court and served on all counsel of record

and interested parties via the CM/ECF system on March 10, 2020.

s/Michael A. Hierl
